DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This action is in response to Applicant’s amendment filed on November 11, 2021. Claim 7 is canceled. Claims 1-6 and 8-12 are pending and will be considered for examination.

Response to Arguments
I.	Objection to the Claims
Applicant’s amendment to the claims is sufficient to overcome Examiner’s objection to the claims. The objection to claim 1 is withdrawn.

II.	Claim Rejections - 35 USC § 101
Applicant’s arguments filed November 11, 2021 with respect to claims rejected under 35 USC § 101 have been considered and are persuasive. The rejection under 35 USC § 101 is withdrawn.

III.	Claim Rejections - 35 USC § 103
Applicant’s arguments filed November 11, 2021 with respect to claims rejected under 35 USC § 103 have been considered but are moot because the arguments do not apply to the references being used in the current rejection.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.

Ascertaining the differences between the prior art and the claims at issue.

Resolving the level of ordinary skill in the pertinent art.

Considering objective evidence present in the application indicating obviousness or nonobviousness.









Claims 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski et al (US 9,911,290) (“Zalewski”) in view of Kobres et al (US 2015/0029339) (“Kobres”) in view of Cantrell et al (US 2019/0236530) (“Cantrell”). 


Claim 1: Zalewski discloses a self-checkout system (abstract lines 1-3) comprising: . . . a hardware processor configured to execute a software code to (col 11 lines 9-18 and col 145 lines 21-37): detect changes in first and second display states of a product based on the captured image of the product (col 3 lines 58-67, col 11 lines 34-43, and col 127 lines 7-22); detect that the product has been returned to a different location than a location from which the product was taken (col 2 lines 50-65, especially lines 51-54 “a store tracks the taking of items into the possession of the shopper as well as the detection of returning items to the shelf, and is able to characterize the misplacement of returned items to the wrong shelves”; see also similar limitations in col 15 lines 32-41 – “misplaced”, col 19 lines 44-64 – “misplacement of returned items to the wrong shelves”, and col 26 lines 40-56 – “flag can be raised to detect condition of customer misplacing an item on the wrong shelf”) based on the change in the first and second display states of the product (col 26 lines 14-33, especially lines 24-26 “Density sensors may detect the absence or presence of an item on a shelf or the density of the item on a shelf for deterministic purpose including the state of the item”; see also col 27 lines 46-64) and a person included in the captured image (col 10 line 56 – col 11 line 2, col 12 line 63 – col 13 line 6, and col 123 lines 40-56; see also fig 53 “JACK” AND “JILL”, and col 128 lines 11-28) or whose in-store flow line has been detected; specify the product (fig 51A elements A-F; see also col 123 lines 40-56) having the first and second display states in which the changes have been detected as a result of the person having picked up the product based on shelving information on a product shelf on which the product has been arranged (col 12 lines 1-10, col 26 lines 14-33; see also col 11 lines 34-43, col 3 lines 58-67, col 127 lines 7-22); perform a registration process for (abstract lines 1-16, col 4 lines 6-11, col 5 lines 23-45, col 13 lines 24-31, and col 17 line 62 – col 18 line 9); and perform a deletion process for deleting the product (col 145 lines 38-49, especially lines 44-45 “As items are removed or returned to the shelves by either shopper, the account is adjusted”; see also col 13 lines 24-31), which has been returned to the different location than the location from which the product was taken (col 2 lines 50-65, col 15 lines 32-41, col 19 lines 44-64, and col 26 lines 40-56), from the shopping list corresponding to the person (abstract lines 1-16, col 4 lines 6-11, col 5 lines 23-45, col 13 lines 24-31, and col 17 line 62 – col 18 line 9), based on a result of detection indicating that the product has been returned to the different location than the location from which the product was taken and based on the shelving information (col 19 lines 44-64 and col 130 lines 11-19; see also col 145 lines 38-49, especially lines 44-45 “As items are removed or returned to the shelves by either shopper, the account is adjusted” and col 13 lines 24-31).  
Zalewski fails to explicitly disclose wherein the hardware processor is configured to execute the software code to detect that a product has been returned to a different location than the location from which the product was taken in a case where the change in the first display state represents a decrease in a first quantity of the product and the change in the second display state represents an increase in a second quantity of product. However, Kobres does teach wherein the hardware processor is configured to execute the software code to detect that the product has been returned to a different location than the location from which the product was taken in a case where the change in the first display state represents a decrease in a first quantity of the product and the change in the second display state represents an increase in a second quantity of product (para [0005] lines 1-8; see also para [0022] lines 1-12 and para [0043] lines 12-21). 

A variety of smart cart and smart shelf concepts have been proposed, but have not been widely adapted presumably as a result of considerations, such as high costs of implementation and the like. For example, various patents address cart arrangements where a customer scans a bar code on each item as it is added to or removed from a cart. Alternative sensing arrangements, such as RFID sensing, have also been proposed in this context. As an example of a smart shelf arrangement, various arrangements have been addressed where, as an item is removed from a shelf, the removal is sensed (para [0003] lines 1-10). 

In addition, it would have been recognized that applying the known technique of detecting that a product has been returned to a different location than the location from which the product was taken in a case where the change in the first display state represents a decrease in a first quantity of the product and the change in the second display state represents an increase in a second quantity of product, as taught by Kobres, to the teachings of Zalewski, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Zalewski fails to explicitly disclose an imaging device which captures an image of a product in a store and . . . acquire a captured image of the product captured by the imaging device; . . . wherein the hardware processor is configured to execute the software code to detect that the product has been returned to the different location than the location from which the product was taken . . . in a case where a shape of an area of the change in the first display state and a shape of an area of the change in the second display state are identical and a position of the area of the change in the first display state and a position of the area of the change in the second display state are different, with respect to the person. However, Cantrell does teach an imaging device which captures an image of a product in a store and . . . acquire a captured image of the product captured by the imaging device (para [0013] lines 1-35); . . . wherein the (para [0022] line 1 – para [0024] lines 1-35). . . in a case where a shape of an area of the change in the first display state (fig 2A element 22 and fig 2B element 23) and a shape of an area of the change in the second display state are identical (fig 2D element 25) and a position of the area of the change in the first display state and a position of the area of the change in the second display state are different, with respect to the person (fig 2A element 22, fig 2B element 23, and fig 2D element 25). See also para [0018] line 1 – para [0019] line 24, para [0021] lines 1-33, para [0074] lines 1-9, and claim 12 lines 1-6). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Cantrell into the invention of Zalewski. One of ordinary skill in the art would have been motivated to do so because Cantrell teaches: 
Therefore, there is a need for a novel system and method to improve inventory accuracy and to better account for item inventory that is not where it should be. The systems and methods disclosed herein cure the above and other problems of existing methods and systems (para [0005] lines 1-5). 

In addition, it would have been recognized that applying the known technique of an imaging device which captures an image of a product in a store; acquiring a captured image of the product captured by the imaging device; and detecting that the product has been returned to the different location than the location from which the product was taken in a case where a shape of an area of the change in the first display state and a shape of an area of the change in the second display state are identical and a position of the area of the change in the first display state and a position of the area of the change in the second display state are different, with respect to the person, as taught by Cantrell, to the teachings of Zalewski, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

“wherein the hardware processor is configured to execute the software code to detect that the product has been returned to the different location than the location from which the product was taken 
in a case where the change in the first display state represents a decrease in a first quantity of the product and the change in the second display state represents an increase in a second quantity of product and 
in a case where a shape of an area of the change in the first display state and a shape of an area of the change in the second display state are identical and a position of the area of the change in the first display state and a position of the area of the change in the second display state are different, with respect to the person” (emphasis added). 
Examiner interprets that claimed [detect that the product has been returned to the different location than the location from which the product was taken] requires both cases emphasized above to occur, because of the word “and” linking the cases. 

Claim 2: The cited prior art teaches the self-checkout system according to claim 1, and Zalewski further discloses wherein the hardware processor is configured to execute the software code to: associate the detected changes in the first and second display states of the product with the person included in the captured image (col 128 lines 11-47); and detect that the product has been returned to the different location than the location from which the product was taken based on a result of associating the detected changes with the person (col 2 lines 50-65, especially lines 51-54 “a store tracks the taking of items into the possession of the shopper as well as the detection of returning items to the shelf, and is able to characterize the misplacement of returned items to the wrong shelves”; see also similar limitations in col 15 lines 32-41 – “misplaced”, col 19 lines 44-64 – “misplacement of returned items to the wrong shelves”, and col 26 lines 40-56 – “flag can be raised to detect condition of customer misplacing an item on the wrong shelf”). 

Claim 11: Zalewski discloses a purchased product management method (abstract lines 1-3) comprising: . . . detecting changes in a first and second display states of a product based on a captured image of the product (col 3 lines 58-67, col 11 lines 34-43, and col 127 lines 7-22); detecting that the product has been returned to a different location than a location from which the product was taken (col 2 lines 50-65, especially lines 51-54 “a store tracks the taking of items into the possession of the shopper as well as the detection of returning items to the shelf, and is able to characterize the misplacement of returned items to the wrong shelves”; see also similar limitations in col 15 lines 32-41 – “misplaced”, col 19 lines 44-64 – “misplacement of returned items to the wrong shelves”, and col 26 lines 40-56 – “flag can be raised to detect condition of customer misplacing an item on the wrong shelf”) based on the changes in the first and second display states of the product (col 26 lines 14-33, especially lines 24-26 “Density sensors may detect the absence or presence of an item on a shelf or the density of the item on a shelf for deterministic purpose including the state of the item”; see also col 27 lines 46-64) and a person included in the captured image (col 10 line 56 – col 11 line 2, col 12 line 63 – col 13 line 6, and col 123 lines 40-56; see also fig 53 “JACK” AND “JILL”, and col 128 lines 11-28) or whose in-store flow line has been detected; specifying the product (fig 51A elements A-F; see also col 123 lines 40-56) having the first and second display states in which the changes have been detected as a result of the person having picked up the product based on shelving information on a product shelf on which the product has been arranged (col 12 lines 1-10, col 26 lines 14-33; see also col 11 lines 34-43, col 3 lines 58-67, col 127 lines 7-22); performing a registration process for registering the specified product on a shopping list corresponding to the person (abstract lines 1-16, col 4 lines 6-11, col 5 lines 23-45, col 13 lines 24-31, and col 17 line 62 – col 18 line 9); performing a deletion process for deleting the product (col 145 lines 38-49, especially lines 44-45 “As items are removed or returned to the shelves by either shopper, the account is adjusted”; see also col 13 lines 24-31), which has been returned to the different location than the location from which the product was taken (col 2 lines 50-65, col 15 lines 32-41, col 19 lines 44-64, and col 26 lines 40-56), from the shopping list corresponding to the person (abstract lines 1-16, col 4 lines 6-11, col 5 lines 23-45, col 13 lines 24-31, and col 17 line 62 – col 18 line 9), based on a result of detection indicating that the product has been returned to the different location than the location from which the product was taken and based on the shelving information (col 19 lines 44-64 and col 130 lines 11-19; see also col 145 lines 38-49, especially lines 44-45 “As items are removed or returned to the shelves by either shopper, the account is adjusted” and col 13 lines 24-31).   
Zalewski fails to explicitly disclose wherein the that the product has been returned to the different location than the location from which the product was taken is detected in a case where the change in the first display state represents a decrease in a first quantity of the product and the change in the second display state represents an increase in a second quantity of product. However, Kobres does teach wherein the that the product has been returned to the different location than the location from which the product was taken is detected in a case where the change in the first display state represents a decrease in a first quantity of the product and the change in the second display state represents an increase in a second quantity of product (para [0005] lines 1-8; see also para [0022] lines 1-12 and para [0043] lines 12-21). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kobres into the invention of Zalewski. One of ordinary skill in the art would have been motivated to do so because Kobres teaches a solution to the following problem in the art: 
A variety of smart cart and smart shelf concepts have been proposed, but have not been widely adapted presumably as a result of considerations, such as high costs of (para [0003] lines 1-10). 

In addition, it would have been recognized that applying the known technique of detecting that a product has been returned to a different location than the location from which the product was taken in a case where the change in the first display state represents a decrease in a first quantity of the product and the change in the second display state represents an increase in a second quantity of product, as taught by Kobres, to the teachings of Zalewski, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Zalewski fails to explicitly disclose capturing an image of a product in a store using an imaging device; acquiring a captured image of the product captured by the imaging device; . . . wherein the that the product has been returned to the different location than the location from which the product was taken is detected in a case where a shape of an area of the change in the first display state and a shape of an area of the change in the second display state are identical and a position of the area of the change in the first display state and a position of the area of the change in the second display state are different, with respect to the person. However, Cantrell does teach capturing an image of a product in a store using an imaging device; acquiring a captured image of the product captured by the imaging device (para [0013] lines 1-35); . . . wherein the that the product has been returned to the different location than the location from which the product was taken is detected  (para [0022] line 1 – para [0024] lines 1-35). . . in a case where a shape of an area of the change in the first display state (fig 2A element 22 and fig 2B element 23) and a shape of an area of the change in the second display state are identical (fig 2D element 25) and a position of the area of the change in the first display state and a position of the area of the change in the second display state are (fig 2A element 22, fig 2B element 23, and fig 2D element 25). See also para [0018] line 1 – para [0019] line 24, para [0021] lines 1-33, para [0074] lines 1-9, and claim 12 lines 1-6). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Cantrell into the invention of Zalewski. One of ordinary skill in the art would have been motivated to do so because Cantrell teaches: 
Therefore, there is a need for a novel system and method to improve inventory accuracy and to better account for item inventory that is not where it should be. The systems and methods disclosed herein cure the above and other problems of existing methods and systems (para [0005] lines 1-5). 

In addition, it would have been recognized that applying the known technique of capturing an image of a product in a store using an imaging device; acquiring a captured image of the product captured by the imaging device; wherein the that the product has been returned to the different location than the location from which the product was taken is detected in a case where a shape of an area of the change in the first display state and a shape of an area of the change in the second display state are identical and a position of the area of the change in the first display state and a position of the area of the change in the second display state are different, with respect to the person, as taught by Cantrell, to the teachings of Zalewski, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Examiner notes the following interpretation concerning the claim limitation listed below:
“wherein the that the product has been returned to the different location than the location from which the product was taken is detected 
in a case where the change in the first display state represents a decrease in a first quantity of the product and the change in the second display state represents an increase in a second quantity of product and 
in a case where a shape of an area of the change in the first display state and a shape of an area of the change in the second display state are identical and a position of the area of the change in the first display state and a position of the area of the change in the second display state are different, with respect to the person” (emphasis added). 
Examiner interprets that claimed [wherein the that the product has been returned to the different location than the location from which the product was taken is detected] requires both cases emphasized above to occur, because of the word “and” linking the cases. 

Claim 12: Zalewski discloses a non-transitory computer readable information recording medium storing a purchased product management program that, when executed by a processor performs a method for (col 147 lines 18-24; see also abstract lines 1-3): . . . detecting changes in first and second display states of a product based on the captured image of the product (col 3 lines 58-67, col 11 lines 34-43, and col 127 lines 7-22); detecting that the product has been returned to a different location than a location from which the product was taken (col 2 lines 50-65, especially lines 51-54 “a store tracks the taking of items into the possession of the shopper as well as the detection of returning items to the shelf, and is able to characterize the misplacement of returned items to the wrong shelves”; see also similar limitations in col 15 lines 32-41 – “misplaced”, col 19 lines 44-64 – “misplacement of returned items to the wrong shelves”, and col 26 lines 40-56 – “flag can be raised to detect condition of customer misplacing an item on the wrong shelf”) based on the change in the first and second display states of the product (col 26 lines 14-33, especially lines 24-26 “Density sensors may detect the absence or presence of an item on a shelf or the density of the item on a shelf for deterministic purpose including the state of the item”; see also col 27 lines 46-64) and a person included in the captured image (col 10 line 56 – col 11 line 2, col 12 line 63 – col 13 line 6, and col 123 lines 40-56; see also fig 53 “JACK” AND “JILL”, and col 128 lines 11-28) or whose in-store flow line has been detected; (fig 51A elements A-F; see also col 123 lines 40-56) having the first and second display states in which the changes have been detected as a result of the person having picked up the product based on shelving information on a product shelf on which the product has been arranged (col 12 lines 1-10, col 26 lines 14-33; see also col 11 lines 34-43, col 3 lines 58-67, col 127 lines 7-22); performing a registration process for registering the specified product on a shopping list corresponding to the person (abstract lines 1-16, col 4 lines 6-11, col 5 lines 23-45, col 13 lines 24-31, and col 17 line 62 – col 18 line 9); performing a deletion process for deleting the product (col 145 lines 38-49, especially lines 44-45 “As items are removed or returned to the shelves by either shopper, the account is adjusted”; see also col 13 lines 24-31), which has been returned to the different location than the location from which the product was taken (col 2 lines 50-65, col 15 lines 32-41, col 19 lines 44-64, and col 26 lines 40-56), from the shopping list corresponding to the person (abstract lines 1-16, col 4 lines 6-11, col 5 lines 23-45, col 13 lines 24-31, and col 17 line 62 – col 18 line 9), based on a result of detection indicating that the product has been returned to the different location than the location from which the product was taken and based on the shelving information (col 19 lines 44-64 and col 130 lines 11-19; see also col 145 lines 38-49, especially lines 44-45 “As items are removed or returned to the shelves by either shopper, the account is adjusted” and col 13 lines 24-31). 
Zalewski fails to explicitly disclose wherein the that the product has been returned to the different location than the location from which the product was taken is detected in a case where the change in the first display state represents a decrease in a first quantity of the product and the change in the second display state represents an increase in a second quantity of product. However, Kobres does teach wherein the that the product has been returned to the different location than the location from which the product was taken is detected in a case where the change in the first display state represents a decrease in a first quantity of the product and the  (para [0005] lines 1-8; see also para [0022] lines 1-12 and para [0043] lines 12-21). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Kobres into the invention of Zalewski. One of ordinary skill in the art would have been motivated to do so because Kobres teaches a solution to the following problem in the art: 
A variety of smart cart and smart shelf concepts have been proposed, but have not been widely adapted presumably as a result of considerations, such as high costs of implementation and the like. For example, various patents address cart arrangements where a customer scans a bar code on each item as it is added to or removed from a cart. Alternative sensing arrangements, such as RFID sensing, have also been proposed in this context. As an example of a smart shelf arrangement, various arrangements have been addressed where, as an item is removed from a shelf, the removal is sensed (para [0003] lines 1-10). 

In addition, it would have been recognized that applying the known technique of detecting that a product has been returned to a different location than the location from which the product was taken in a case where the change in the first display state represents a decrease in a first quantity of the product and the change in the second display state represents an increase in a second quantity of product, as taught by Kobres, to the teachings of Zalewski, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 
Zalewski fails to explicitly disclose capturing an image of a product in a store using an imaging device; acquiring a captured image of the product captured by the imaging device; . . . wherein the that the product has been returned to the different location than the location from which the product was taken is detected . . . in a case where a shape of an area of the change in the first display state and a shape of an area of the change in the second display state are identical and a position of the area of the change in the first display state and a position of the area of the change in the second display state are different, with respect to the person. However, Cantrell does teach capturing an image of a product in a store using an imaging  (para [0013] lines 1-35); . . . wherein the that the product has been returned to the different location than the location from which the product was taken is detected (para [0022] line 1 – para [0024] lines 1-35). . . in a case where a shape of an area of the change in the first display state (fig 2A element 22 and fig 2B element 23) and a shape of an area of the change in the second display state are identical (fig 2D element 25) and a position of the area of the change in the first display state and a position of the area of the change in the second display state are different, with respect to the person (fig 2A element 22, fig 2B element 23, and fig 2D element 25). See also para [0018] line 1 – para [0019] line 24, para [0021] lines 1-33, para [0074] lines 1-9, and claim 12 lines 1-6). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Cantrell into the invention of Zalewski. One of ordinary skill in the art would have been motivated to do so because Cantrell teaches: 
Therefore, there is a need for a novel system and method to improve inventory accuracy and to better account for item inventory that is not where it should be. The systems and methods disclosed herein cure the above and other problems of existing methods and systems (para [0005] lines 1-5). 

In addition, it would have been recognized that applying the known technique of capturing an image of a product in a store using an imaging device; acquiring a captured image of the product captured by the imaging device; wherein the that the product has been returned to the different location than the location from which the product was taken is detected in a case where a shape of an area of the change in the first display state and a shape of an area of the change in the second display state are identical and a position of the area of the change in the first display state and a position of the area of the change in the second display state are different, with respect to the person, as taught by Cantrell, to the teachings of Zalewski, would 
Examiner notes the following interpretation concerning the claim limitation listed below:
“wherein the that the product has been returned to the different location than the location from which the product was taken is detected 
in a case where the change in the first display state represents a decrease in a first quantity of the product and the change in the second display state represents an increase in a second quantity of product and 
in a case where a shape of an area of the change in the first display state and a shape of an area of the change in the second display state are identical and a position of the area of the change in the first display state and a position of the area of the change in the second display state are different, with respect to the person” (emphasis added). 
Examiner interprets that claimed [wherein the that the product has been returned to the different location than the location from which the product was taken is detected] requires both cases emphasized above to occur, because of the word “and” linking the cases. 













Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski et al (US 9,911,290) (“Zalewski”) in view of Kobres et al (US 2015/0029339) (“Kobres”) in view of Cantrell et al (US 2019/0236530) (“Cantrell”) in view of Douglas et al (US 2016/0371636) (“Douglas”).

Claim 3: The cited prior art teaches the self-checkout system according to claim 1, and Zalewski further discloses wherein the hardware processor is configured to execute the software code to: set a . . . flag to identify the product that has been returned to the different location than the location from which the product was taken to a target product included in the shopping list (col 26 lines 50-56). 
Zalewski fails to explicitly disclose set a delete . . . to identify the product . . . to a target product included in the shopping list as a deletion process; and notify the person corresponding to the shopping list of the product that has been identified by setting of the delete. However, Douglas does teach set a delete . . . to identify the product . . . to a target product included in the shopping list as a deletion process; and notify the person corresponding to the shopping list of the product that has been identified by setting of the delete (para [0045] lines 1-11; see also fig 5B element 510).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Douglas into the invention of Zalewski. One of ordinary skill in the art would have been motivated to do so because Douglas teaches: 
Moreover, while some computerized solutions exist for tracking items, they typically rely on large equipment that manually scans each item and requires confirmation from a user before taking any action with those items (such as purchase or movement of the items). This is inconvenient. Moreover, such systems typically require specialized equipment that is expensive, require manual entry of information about the items, cannot determine when a user has decided to not keep an item, cannot perform functions or initiate transactions for the user, and do not provide the interactivity necessary to ensure that a user fully (para [0005] lines 1-13). 

There is thus a need to address these and other issues. The present disclosure provides devices, methods, systems, and computer-readable media to solve these and other issues (para [0006] lines 1-4).

In addition, it would have been recognized that applying the known technique of setting a delete to identify the product to a target product included in the shopping list as a deletion process; and notifying the person corresponding to the shopping list of the product that has been identified by setting of the delete, as taught by Douglas, to the teachings of Zalewski, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 4: The cited prior art teaches the self-checkout system according to claim 3, and Zalewski further discloses wherein: the shopping list is associated with a device carried by the person (col 5 lines 23-31, col 13 lines 24-31, col 16 lines 46-59, col 17 line 51 – col 18 line 9, col 130 lines 11-32; see also col 138 lines 12-25), and the product that has been identified by setting of the . . . flag (col 26 lines 50-56). 
Zalewski fails to explicitly disclose the hardware processor is configured to execute the software code to notify the device of the product that has been identified by setting of . . . the delete. However, Douglas does teach the hardware processor is configured to execute the software code to notify the device of the product that has been identified by setting of . . . the delete (para [0045] lines 1-11; see also fig 5B element 510). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Douglas into the invention of Zalewski. One of ordinary skill in the art would have been motivated to do so because Douglas teaches: 
Moreover, while some computerized solutions exist for tracking items, they typically rely on large equipment that manually scans each item and requires confirmation from a user (para [0005] lines 1-13). 
There is thus a need to address these and other issues. The present disclosure provides devices, methods, systems, and computer-readable media to solve these and other issues (para [0006] lines 1-4). 

In addition, it would have been recognized that applying the known technique of a hardware processor configured to execute software code to notify the device of the product that has been identified by setting of the delete, as taught by Douglas, to the teachings of Zalewski, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 5: The cited prior art teaches the self-checkout system according to claim 4, and Zalewski further discloses product that has been identified by setting of the . . . flag (col 26 lines 50-56). 
Zalewski fails to explicitly disclose wherein the hardware processor is configured to execute the software code to receive an instruction indicating whether to delete the product that has been identified by setting of the delete . . . set via the device carried by the person and delete the product from the shopping list in a case of receiving an instruction for deleting the product. However, Douglas does teach wherein the hardware processor is configured to execute the software code to receive an instruction indicating whether to delete the product that has been identified by setting of the delete . . . set via the device carried by the person and delete the product from the shopping list in a case of receiving an instruction for deleting the product (para [0045] lines 1-11; see also fig 5B element 510). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Douglas into the invention of 
Moreover, while some computerized solutions exist for tracking items, they typically rely on large equipment that manually scans each item and requires confirmation from a user before taking any action with those items (such as purchase or movement of the items). This is inconvenient. Moreover, such systems typically require specialized equipment that is expensive, require manual entry of information about the items, cannot determine when a user has decided to not keep an item, cannot perform functions or initiate transactions for the user, and do not provide the interactivity necessary to ensure that a user fully understands when an item is ready to be purchased or checked out (para [0005] lines 1-13). 

There is thus a need to address these and other issues. The present disclosure provides devices, methods, systems, and computer-readable media to solve these and other issues (para [0006] lines 1-4). 

In addition, it would have been recognized that applying the known technique of a hardware processor configured to execute software code to receive an instruction indicating whether to delete the product that has been identified by setting of the delete set via the device carried by the person and delete the product from the shopping list in a case of receiving an instruction for deleting the product, as taught by Douglas, to the teachings of Zalewski, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 









Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zalewski et al (US 9,911,290) (“Zalewski”) in view of Kobres et al (US 2015/0029339) (“Kobres”) in view of Cantrell et al (US 2019/0236530) (“Cantrell”) in view of Douglas et al (US 2016/0371636) (“Douglas”) in view of Brown (US 2004/0210526) (“Brown”). 

Claim 6: The cited prior art teaches the self-checkout system according to claim 3, and Zalewski further discloses the product that has been identified by setting the . . . flag (col 26 lines 40-56). 
Zalewski fails to explicitly disclose shopping list in a case where the shopping list includes the product that has been identified by setting the delete. However, Douglas does teach shopping list in a case where the shopping list includes the product that has been identified by setting the delete (para [0045] lines 1-11; see also fig 5B element 510). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Douglas into the invention of Zalewski. One of ordinary skill in the art would have been motivated to do so because Douglas teaches: 
Moreover, while some computerized solutions exist for tracking items, they typically rely on large equipment that manually scans each item and requires confirmation from a user before taking any action with those items (such as purchase or movement of the items). This is inconvenient. Moreover, such systems typically require specialized equipment that is expensive, require manual entry of information about the items, cannot determine when a user has decided to not keep an item, cannot perform functions or initiate transactions for the user, and do not provide the interactivity necessary to ensure that a user fully understands when an item is ready to be purchased or checked out (para [0005] lines 1-13). 

There is thus a need to address these and other issues. The present disclosure provides devices, methods, systems, and computer-readable media to solve these and other issues (para [0006] lines 1-4). 

In addition, it would have been recognized that applying the known technique of a shopping list in a case where the shopping list includes the product that has been identified by 
Zalewski fails to explicitly disclose wherein the hardware processor is configured to execute the software code to stop a payment process based on the . . . list in a case where the . . . list includes the product that has been identified by setting the . . . flag. However, Brown does teach wherein the hardware processor is configured to execute the software code to stop a payment process based on the . . . list in a case where the . . . list includes the product that has been identified by setting the . . . flag (para [0110] lines 1-14; see also fig 7 element 706 and fig 9 element 902). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Brown into the invention of Zalewski. One of ordinary skill in the art would have been motivated to do so because Brown teaches the benefit of preventing unintended payment (para [0110] lines 1-14). 
In addition, it would have been recognized that applying the known technique of stopping a payment process based on the list in a case where the list includes the product that has been identified by setting the flag, as taught by Brown, to the teachings of Zalewski, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 






Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zalewski et al (US 9,911,290) (“Zalewski”) in view of Kobres et al (US 2015/0029339) (“Kobres”) in view of Cantrell et al (US 2019/0236530) (“Cantrell”) in view of Chaves (US 2011/0050396) (“Chaves”). 

Claim 8: The cited prior art teaches the self-checkout system according to claim 1. 
Zalewski fails to explicitly disclose wherein the product is one of a plurality of products of a same type, the hardware processor is configured to execute the software code to detect the products of the same type displayed in a plurality of locations based on the shelving information, and even in a case where the product has been returned to the different location than the location from which the product was taken but the location is a location where other of the products of the same type are displayed, detect that the product has been returned to the location from which the product was taken. However, Chaves does teach wherein the product is one of a plurality of products of a same type, the hardware processor is configured to execute the software code to detect the products of the same type displayed in a plurality of locations based on the shelving information, and even in a case where the product has been returned to the different location than the location from which the product was taken but the location is a location where other of the products of the same type are displayed, detect that the product has been returned to the location from which the product was taken (para [0043] lines 1-15; see also para [0036] lines 1-11).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Chaves into the invention of Zalewski. One of ordinary skill in the art would have been motivated to do so because Chaves teaches: 
Planograms generally refer to a plan or other specification of a layout or positioning of items within a predefined location or geographical area. For example, within a retail (para [0003] lines 1-18). 

In addition, it would have been recognized that applying the known technique of detecting products of the same type displayed in a plurality of locations on the basis of the shelving information, and even in a case where the product has been returned to the different location than the location from which the product was taken but the location is a location where other of the products of the same type are displayed, detect that the product has been returned to the location from which the product was taken, as taught by Chaves, to the teachings of Zalewski, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 










Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Zalewski et al (US 9,911,290) (“Zalewski”) in view of Kobres et al (US 2015/0029339) (“Kobres”) in view of Cantrell et al (US 2019/0236530) (“Cantrell”) in view of McCafferty et al (US 2019/0147393) (“McCafferty”).

Claim 9: The cited prior art teaches the self-checkout system according to claim 1, and Zalewski further discloses wherein the hardware processor is configured to execute the software code to detect the in-store flow line of the person (col 12 lines 48-62 and col 137 lines 1-37; see also col 130 lines 11-32); and detect that the product has been returned to the different location than the location from which the product was taken (col 2 lines 50-65, especially lines 51-54 “a store tracks the taking of items into the possession of the shopper as well as the detection of returning items to the shelf, and is able to characterize the misplacement of returned items to the wrong shelves”; see also similar limitations in col 15 lines 32-41 – “misplaced”, col 19 lines 44-64 – “misplacement of returned items to the wrong shelves”, and col 26 lines 40-56 – “flag can be raised to detect condition of customer misplacing an item on the wrong shelf”) based on the detected changes in the first and second display states of the product (col 26 lines 14-33, especially lines 24-26 “Density sensors may detect the absence or presence of an item on a shelf or the density of the item on a shelf for deterministic purpose including the state of the item”; see also col 27 lines 46-64). 
Zalewski fails to explicitly disclose detect that the product has been returned . . . based on the detected changes in the first and second display states of the product and the detected in-store flow line of the person. However, McCafferty does teach detect that the product has been returned . . . based on the detected changes in the first and second display states of the product and the detected in-store flow line of the person (para [0017] lines 1-12). 

Accordingly, there is a need for detection of an abandoned item within a venue and identification of the abandoned item to a desired person, because there is an increased likelihood that an identified person will choose to return the abandoned item to its desired location or to complete a transaction with respect to the abandoned item (para [0002] lines 1-6). 

In addition, it would have been recognized that applying the known technique of a detecting that the product has been returned based on the detected changes in the first and second display states of the product and the detected in-store flow line of the person, as taught by McCafferty, to the teachings of Zalewski, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. 

Claim 10: The cited prior art teaches the self-checkout system according to claim 9, and Zalewski further discloses wherein the hardware processor is configured to execute the software code to: authenticate the person in a predetermined location in the store and follow the authenticated person (col 5 lines 23-31, col 16 lines 37-45, col 17 line 51 – col 18 line 9, and col 130 lines 11-32) to detect the in-store flow line of the person (col 12 lines 48-62 and col 137 lines 1-37; see also col 130 lines 11-32); and generate the shopping list corresponding to the authenticated person when authentication has been performed (col 5 lines 23-31, col 13 lines 24-31, col 16 lines 46-59, col 17 line 51 – col 18 line 9, col 130 lines 11-32; see also col 138 lines 12-25). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NORMAN SUTCH JR. whose telephone number is (469)295-9224. The examiner can normally be reached M-F 10am - 7pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/NORMAN DONALD SUTCH JR./Examiner, Art Unit 3684                                                                                                                                                                                                        

/NAEEM U HAQ/Primary Examiner, Art Unit 3625